 1   Timothy J. Conway, OSB No. 851752 (Lead Attorney)
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        Email:       tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        Email:       ava.schoen@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7       Attorneys for B. & J. Property Investments, Inc.

 8   Nicholas J. Henderson, OSB No. 074027
     Email: nhenderson@portlaw.com
 9   MOTSCHENBACHER & BLATTNER, LLP
     117 SW Taylor Street, Suite 300
10   Portland, OR 97204
     Telephone: (503) 417-0508
11   Facsimile: (503) 417-0528

12       Attorneys for William J. Berman

13

14                           UNITED STATES BANKRUPTCY COURT

15                                    DISTRICT OF OREGON

16   In re                                                         Bankruptcy Case Nos.:

17   B. & J. Property Investments, Inc., and                       19-60138-pcm11 (Lead Case)
     William J. Berman,
18                                                                 19-60230-pcm11
                           Debtors.
19                                                                 Jointly Administered Under
                                                                   Case No. 19-60138-pcm11
20
                                                                   DEBTORS’ APPLICATION FOR
21                                                                 ORDER TO EMPLOY JANET M.
                                                                   SCHROER AS SPECIAL PURPOSE
22
                                                                   COUNSEL FOR DEBTORS
23

24

25

26

Page 1 of 4 - DEBTORS’ APPLICATION FOR ORDER TO EMPLOY JANET M. SCHROER AS
              SPECIAL PURPOSE COUNSEL FOR DEBTORS
                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                     Case 19-60138-pcm11               Doc 198             Filed 08/02/19
 1                   Debtors and Debtors-in-Possession B. & J. Property Investments, Inc. and

 2   William J. Berman move this Court for entry of an order approving the employment of

 3   Janet M. Schroer (“Ms. Schroer”) as special purpose counsel for Debtors. Debtors make this

 4   application pursuant to 11 U.S.C. §§ 327(e) and 328(a), and Federal Rule of Bankruptcy

 5   Procedure 2014. In support of this application, Debtors state as follows:

 6                   1.       On January 17, 2019 (the "Petition Date"), Debtor B. & J. Property

 7   Investments, Inc. (“B & J”) filed a voluntary petition for relief under Chapter 11 of Title 11

 8   of the United States Code.

 9                   2.       On January 28, 2019, William John Berman (“Mr. Berman”) filed a

10   voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code.

11                   3.       On June 28, 2019, the Court entered an Order Directing Joint

12   Administration of Chapter 11 Cases [ECF NO. 176] procedurally consolidating and jointly

13   administering the cases of B&J and Mr. Berman.

14                   4.       Debtors have continued in possession of their property and are

15   continuing to operate and manage their businesses as debtors-in-possession pursuant to

16   Sections 1107(a) and 1108 of Title 11 of the United States Code.

17                   5.       No request has been made for the appointment of a trustee or

18   examiner, and no official committee of unsecured creditors has been appointed in Debtors’

19   cases at this time.

20                   6.       The Court has jurisdiction over this matter pursuant to 28 U.S.C.

21   §§ 157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

22   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

23                   7.       As more fully described in paragraphs 14 through 20 of Debtor B&J’s

24   Motion to Reject Commercial Lease and Authorize Use and Operation of Property as RV

25   Park and Self-Storage Facility [ECF No. 7] and paragraphs 8 and 19 of Debtor B&J’s

26   Application for Order to Employ Saalfeld Griggs PC as Special Purpose Counsel for Debtor

Page 2 of 4 - DEBTORS’ APPLICATION FOR ORDER TO EMPLOY JANET M. SCHROER AS
              SPECIAL PURPOSE COUNSEL FOR DEBTORS
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                          Case 19-60138-pcm11            Doc 198             Filed 08/02/19
 1   [ECF No. 125], Debtors are presently involved in the appeal of the judgement entered in the

 2   litigation entitled Loren Hathaway, et al. v. B & J Property Investments, Inc., et al., Case No.

 3   13C14321 in the Circuit Court of the State of Oregon for the County of Marion and there is

 4   expected to be a further appeal of a supplemental judgment awarding attorney fees (the

 5   “Appeal”).

 6                  8.       Debtors desire Court approval to retain and employ Ms. Schroer as

 7   special purpose counsel in this Chapter 11 case, pursuant to Sections 327(e) and 328(a) of the

 8   Code, to represent the Debtors in the Appeal and provide legal analysis, evaluation, and

 9   advice relating thereto.

10                  9.       Debtors have entered into an arrangement with the Oregon State Bar

11   Professional Liability Fund (“PLF”) whereby the PLF has agreed to pay the fees and

12   expenses of Ms. Schroer associated with the representation of the Debtors in the Appeal.

13                  10.      Debtors request that it be authorized to employ Ms. Schroer with the

14   fees and expenses of Ms. Schoer to be paid by the PLF, without further notice or order of the

15   Court, and that Ms. Schroer not be required to file any fee application with the Court.

16                  11.         Debtors are not responsible for and will not be making any payments

17   to Ms. Schroer. All payments will be made directly by the PLF.

18                  12.      To the best of Debtors’ knowledge, the partners and associates of Ms.

19   Schroer do not have any connection with Debtor, its creditors, any other party-in-interest, or

20   their respective attorneys or accountants, except as stated in the Rule 2014 Verified

21   Statement of Proposed Professional.

22                  13.      A proposed Order Authorizing Employment of Janet M. Schroer as

23   Attorneys for Debtors is attached as Exhibit 1.

24                  For the reasons stated in this Application, Debtors request that the Court enter

25   an order authorizing them to employ Ms. Schroer to represent Debtors as special purpose

26   counsel for Debtors to represent them in the Appeal as of the date of this application (but not

Page 3 of 4 - DEBTORS’ APPLICATION FOR ORDER TO EMPLOY JANET M. SCHROER AS
              SPECIAL PURPOSE COUNSEL FOR DEBTORS
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                         Case 19-60138-pcm11              Doc 198             Filed 08/02/19
 1   to represent Debtors in conducting this bankruptcy case), with compensation and

 2   reimbursement of expenses to be paid by the PLF without further notice and hearing, and that

 3   Ms. Schroer not be required to file any fee applications.

 4          DATED this 2nd of August, 2019.

 5                                                     TONKON TORP LLP
 6

 7                                                     By /s/ Timothy J. Conway
                                                          Timothy J. Conway, OSB No. 851752
 8                                                        Ava L. Schoen, OSB No. 044072
                                                          Attorneys for Debtor B. & J. Property
 9                                                        Investments, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 4 of 4 - DEBTORS’ APPLICATION FOR ORDER TO EMPLOY JANET M. SCHROER AS
              SPECIAL PURPOSE COUNSEL FOR DEBTORS
                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-60138-pcm11              Doc 198             Filed 08/02/19
  EXHIBIT 1
PROPOSED FORM OF ORDER




Case 19-60138-pcm11   Doc 198   Filed 08/02/19
                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF OREGON

In re                                                       Bankruptcy Case Nos.:

B. & J. Property Investments, Inc., and                     19-60138-pcm11 (Lead Case)
William J. Berman,
                                                            19-60230-pcm11
                         Debtors.
                                                            Jointly Administered Under
                                                            Case No. 19-60138-pcm11

                                                             ORDER GRANTING DEBTORS’
                                                             APPLICATION FOR ORDER TO
                                                             EMPLOY JANET M. SCHROER AS
                                                             SPECIAL PURPOSE COUNSEL FOR
                                                             DEBTORS


               THIS MATTER having come before the Court upon Debtors’ Application for

Order to Employ Janet M. Schroer as Special Purpose Counsel for Debtors [ECF No. ____]

(the “Application”), and the Court being duly advised in the premises and finding good

cause; now, therefore;

               IT IS HEREBY ORDERED that:

               1.        The Application is granted.

               2.        Debtors are hereby authorized to retain and employ Janet M. Schroer

as special purpose counsel for Debtors to represent them in the appeals of any judgments or

Page 1 of 2 - ORDER GRANTING DEBTORS’ APPLICATION FOR ORDER TO
              EMPLOY JANET M. SCHROER AS SPECIAL PURPOSE COUNSEL FOR
              DEBTORS
                                            Tonkon Torp LLP
                                        888 SW Fifth Ave., Suite 1600
                                             Portland, OR 97204
                                               503.221.1440
                    Case 19-60138-pcm11             Doc 198             Filed 08/02/19
orders entered in Loren Hathaway, et al. v. B & J Property Investments, Inc., et al., Case No.

13C14321 in the Circuit Court of the State of Oregon for the County of Marion, and to

perform all of the services set forth in the Application on the terms set forth in the

Application.

                 3.       It is further ordered that the Oregon State Bar Professional Liability

Fund is authorized to pay Janet M. Schroer compensation pursuant to the Oregon State Bar

Professional Liability Fund’s terms without further notice or order of this Court.

                 4.       It is further ordered that Janet M. Schroer is not required to file any fee

applications with this Court or seek Court approval for the work paid for by the Oregon State

Bar Professional Liability Fund.

                                              ###
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP


By
      Timothy J. Conway, OSB No. 851752
      Ava L. Schoen, OSB No. 044072
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:       tim.conway@tonkon.com
                    ava.schoen@tonkon.com
      Attorneys for Debtor B. & J. Property Investments, Inc.

cc:      List of Interested Parties




Page 2 of 2 - ORDER GRANTING DEBTORS’ APPLICATION FOR ORDER TO
              EMPLOY JANET M. SCHROER AS SPECIAL PURPOSE COUNSEL FOR
              DEBTORS
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                      Case 19-60138-pcm11             Doc 198             Filed 08/02/19
                                  CERTIFICATE OF SERVICE

            I hereby certify that I served the foregoing DEBTORS’ APPLICATION FOR
    ORDER TO EMPLOY JANET M. SCHROER AS SPECIAL PURPOSE COUNSEL
    FOR DEBTORS on the parties indicated as “ECF” on the attached List of Interested Parties
    by electronic means through the Court’s Case Management/Electronic Case File system on
    the date set forth below.

           In addition, I served the foregoing on the parties indicated as “Non-ECF” on the
    attached List of Interested Parties by mailing copies thereof in sealed, first-class postage
    prepaid envelopes, addressed to the parties’ last-known address and depositing in the
    U.S. mail at Portland, Oregon on the date set forth below.

                      DATED this 2nd day of August, 2019.

                                                      TONKON TORP LLP



                                                      By /s/ Timothy J. Conway
                                                         Timothy J. Conway, OSB No. 851752
                                                         Ava L. Schoen, OSB No. 044072
                                                         Attorneys for Debtor B. & J. Property
                                                         Investments, Inc.
    038533/00002/10167788v2




Page 1 of 1 - CERTIFICATE OF SERVICE

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                              Portland, Oregon 97204
                                                   503.221.1440
                         Case 19-60138-pcm11           Doc 198              Filed 08/02/19
                               CONSOLIDATED LIST OF INTERESTED PARTIES
                                         In re B. & J. Property Investments, Inc.
                                    U.S. Bankruptcy Court Case No. 19-60138-pcm11
                                               In re William J. Berman
                                    U.S. Bankruptcy Court Case No. 19-60230-pcm11
                                              ECF PARTICIPANTS
   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com, spencer.fisher@tonkon.com
   NICHOLAS J HENDERSON nhenderson@portlaw.com, tsexton@portlaw.com; mperry@portlaw.com;
    hendersonnr86571@notify.bestcase.com
   KEITH D KARNES kkarnes@keithkarnes.com, kkarnesnotices@gmail.com; patricia@keithkarnes.com;
    9982680420@filings.docketbird.com;r51870@notify.bestcase.com
   SHANNON R MARTINEZ smartinez@sglaw.com, scurtis@sglaw.com
   ERICH M PAETSCH epaetsch@sglaw.com, ktate@sglaw.com
   TERESA H PEARSON teresa.pearson@millernash.com, MNGD-2823@millernash.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   TROY SEXTON tsexton@portlaw.com, nhenderson@portlaw.com,mperry@portlaw.com,troy-sexton-
    4772@ecf.pacerpro.com
   TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
   US TRUSTEE, Eugene USTPRegion18.EG.ECF@usdoj.gov

                                          NON-ECF PARTICIPANTS

B. & J. TOP 20 UNSECURED              HotSuff Spas & Pool                       Susan Stoehr
CREDITORS                             1840 Lancaster Dr. NE                     24310 S Hwy 99E, Space G
                                      Salem, OR 97305                           Canby, OR 97013
Class Action Plaintiffs
c/o Brady Mertz                       NW Natural Gas                            Stephen Joye
Brady Mertz PC                        POB 6017                                  Fischer, Hayes, et al.
345 Lincoln St.                       Portland, OR 97228-6017                   3295 Triangle Dr SE #200
Salem, OR 97302                                                                 Salem, OR 97302
                                      Chateau Locks
Portland General Electric             1820 47th Terrace East                    Nancy Wolf
POB 4438                              Bradenton, FL 34203-3773                  2008 SE Sturdevant Rd
Portland, OR 97208                                                              Toledo, OR 97391
                                      Century Link
Judson's Plumbing                     Bankruptcy Dept.                          BERMAN SECURED CREDITOR
POB12669                              600 New Century Parkway
Salem, OR 97330                       New Century, KS 66031                     Quicken Loans Inc.
                                                                                635 Woodward Ave.
City of Salem                         Walter Nelson Company                     Detroit, MI 48226
555 Liberty St. SE, Room 230          1270 Commercial St. NE
Salem, OR 97301                       Salem, OR 97301                           BERMAN TOP 20 UNSECURED
                                                                                CREDITORS
Comcast Business                      Statesman Journal
POB 34744                             340 Vista Ave. SE                         Class Action Plaintiffs
Seattle, WA 98124-1744                Salem, OR 97302                           c/o Brady Mertz
                                                                                Brady Mertz PC
Pacific Source                        Pacific Screening                         345 Lincoln St.
POB 7068                              POB 25582                                 Salem, OR 97302
Springfield, OR 97475-0068            Portland, OR 97298
                                                                                Saalfeld Griggs PC
Pacific Sanitation                    DEX Media                                 Attn: Hunter Emerick
POB 17669                             Dex Media Attn: Client Care               Park Place, Suite 200
Salem, OR 97305                       1615 Bluff City Highway                   250 Church St. SE
                                      Bristol, TN 37620                         Salem, OR 97301
US Bank
POB 6352                              AllAmerican Insurance                     Heather Noble
Fargo, ND 58125-6352                  POB 758554                                4490 Silverton Rd NE #4
                                      Topeka, KS 66675-8554                     Salem, OR 97305-2060
Miller Paint
390 Lancaster Dr. NE                  US Bank                                   APPLICANT
Salem, OR 97301                       POB 6352
                                      Fargo, ND 58125                           Janet R. Schoer
                                                                                1000 SW Broadway, Suite 2000
                                                                                Portland, OR 97205




                               Case 19-60138-pcm11         Doc 198      Filed 08/02/19
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                                 )
                                                 19-60138-pcm11 (Lead Case)
B. & J. Property Investments, Inc. and Case No. ________________
                                      )
William J. Berman                     )
                                      ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                             ) FOR PROPOSED PROFESSIONAL
                                        (JANET M. SCHROER)
Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
Applicant is not a creditor of debtors. Applicants fees and expenses will be paid by the Oregon State
Bar Professional Liability Fund.
 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
No exceptions.




1114 (11/30/09)     Page 1 of 3

                          Case 19-60138-pcm11         Doc 198    Filed 08/02/19
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
None.




16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.


17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.

1114 (11/30/09)     Page 2 of 3

                          Case 19-60138-pcm11          Doc 198   Filed 08/02/19
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.




22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.




24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
Please refer to the Rule 2014 Verified Statement for Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor B. & J. Property Investments, Inc.) and the Rule 2014 Verified Statement for
Proposed Professional of Mostchenbacher & Blattner, LLP (attorneys for Debtor William J. Berman),
and any amendments or supplements thereto, for the most current information available as to Debtors
and this question.


I verify that the above statements are true to the extent of my present knowledge and belief.


                                                             ________________________________
                                                             /s/ Janet R. Schoer
                                                                             Applicant
                                                             Janet R. Schoer
1114 (11/30/09)    Page 3 of 3                               1000 SW Broadway, Suite2000
                                                             Portland, OR 97205
                          Case 19-60138-pcm11        Doc 198 Filed 08/02/19
